Undercofler, Presiding Justice.
Reid and McGruder were convicted of armed robbery and sentenced to 18 years. They appeal, enumerating the general grounds. We affirm.
The state conclusively proved the two appellants and Irwin Leon McCain robbed a Zippy Mart in Richmond County of $35 and a radio. Dennis Vaughan, an off-duty Army sergeant, was night clerk at the store. He positively identified Reid and McGruder, testifying Reid held a .32 *452caliber pistol on him while McGruder leaped over the counter to take the money and radio. After leaving the store, the three men were apprehended by police acting upon identification received from Vaughan. The pistol, money and radio were seized from their automobile. McCain pleaded guilty and testified for the state, corroborating Vaughan’s testimony concerning the events and placing Reid and McGruder in the store, emerging later with the money and radio. There was no error. The evidence authorized the verdict, was sufficient and was not contrary to law.
Submitted July 29, 1977
Decided September 6, 1977.
Harrison, Jolles, Miller & Bush, Henry A. Miller, for appellants.
Richard E. Allen, District Attorney, Gayle B. Hamrick, Assistant District Attorney, Arthur K. Bolton, Attorney General, Daryl A. Robinson, Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.